Case 2:21-mb-00029-MHB Document1 Filed 02/12/21 Page 1 of 20

AO 109 (Rev. 11/13) Warrant to Seize Property Subject to Forfeiture

 

United States District Court

for the
District of Arizona

In the Matter of the Seizure of: ) Case No.

(Briefly describe the property to be seized) ) 4 O 1g we

Multiple pieces of Artwork last known to be in the
possession of TC and as listed in Attachment A

— ew SY

WARRANT TO SEIZE PROPERTY SUBJECT TO FORFEITURE

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests that
certain property located in the District of Arizona be seized as being subject to forfeiture to the United States
of America. The property is described as follows:

Multiple pieces of Artwork last known to be in the possession of TC and as listed in Attachment
A

I find that the affidavit(s) and any recorded testimony establish probable cause to seize the property.

aver § 07
YOU ARE COMMANDED to execute this warrant and seize the property on or before Ayn 4 b
(not to exceed 14 days)

Q inthe daytime - 6:00 a.m. to 10:00 p.m. Q at any time in the day or night because good cause has
been established.

Unless delayed notice is authorized below, you must also give a copy of the warrant and receipt for the
property taken to the person from whom, or from whose premises, the property was taken, or leave a copy and
receipt at the place where the property was taken.

An officer present during the execution of the warrant must prepare, as required by law, an inventory of
any property seized and the officer executing the warrant must promptly return this warrant and a copy of the
inventory to United States Magistrate Judge Michelle H. Burns.

Ks /p C) Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed
in 18 U.S.C. § 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to
the person who, or whose property, will be search or seized (check the appropriate box)

QO for days (not to exceed 30). O.until, the facts justifying, the later specific date of
ty PL bee o>

a

Date and time issued: 2/7/2624 © F038 d Ape . ell ON aN arnt
Judges signature

 

 

City and State: Phoenix, AZ Hon. Michelle H. Burns, U.S. Magistrate Judge
Printed name and title

 

 
Case 2:21-mb-00029-MHB Document1 Filed 02/12/21

ATTACHMENTA

Page 2 of 20

 

1-24 Peter Lik Photograph Art of varying sizes

 

25 [Beatles Hard Days Night LP

 

26 (Ronnie Woods, Keith Richards Limited Edition

 

27  |Mick Jagger

 

28 {Ronnie Woods Limited Edition

 

29 |Charlie Watts Limited Edition

 

BO. 86|Still Life fish - Gold Frame

 

B1 |Landscape - Gold Frame

 

B2 |Landscape - Gold Frame

 

B3 |Landscape (big green tree) - Gold Frame

 

B4 |Landscape (blue background) - Gold Frame

 

B5 {Landscape - Gold Frame

 

B6 {Landscape (with sun) - Gold Frame

 

B7 |Landscape - Gold Frame

 

B8  |Landscape (Winter) - Gold Frame

 

B39  |Landscape - Gold Frame

 

40 |Landscape - Gold Frame

 

41 (Buddy Guy Limited Edition

 

42 John Lee Hooker

 

43 |Muddy Waters

 

44 jRobert Johnson

 

45 [BB King

 

46 jHowlin (Love) Wolf

 

47 |Bo Diddley

 

A8 Little Walter

 

49 Fruit - Gold Frame

 

50 (Blue Pot - Gold Frame

 

61  |Mick Jagger, Keith Richards

 

52  |Charlie Watts, Keith Richards, Mick Jagger, Ron Woods

 

53  IKen Griffey Jr. (Signed by Stephen Homes)

 

54 |Beattles For Sale

 

55 |The Beattles Sgt. Peppers lonely Hearts Club Band

 

56 {Train Tracks Purple Mountain painted by Bob Dylan

 

57 |The Beattles The White Album (Signed by all the artist)

 

58 |The Beattles Abbey Road

 

59 {The Beattles Greatest (signed)

 

60 Wack Nicholson AP 20/25

 

61 |The Beattles 65

 

62 (Kiss Alive Shadow Box

 

63 |Gene Simmons Guitar Box

 

64 Slash Guns& Roses

 

65 |The Beattles Help (German Version)

 

 

 

66 |The Beattles Yeah, Yeah, Yeah A Hard Days Night (Brit

 

ish LP)

 

 
Case 2:21-mb-00029-MHB Document1 Filed 02/12/21 Page 3 of 20

AO 109 (Rev. 11/13) Warrant to Seize Property Subject to Forfeiture (Page 2)

 

 

 

 

 

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
Inventory made in the presence of:
Inventory of the property taken:
Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date:

 

 

Executing officer's signature

 

Printed name and title

 

 

 

 
Case 2:21-mb-00029-MHB Document1 Filed 02/12/21 Page 4 of 20

AO 108 (Rev. 06/09) Application for a Warrant to Seize Personal Property Subject to Forfeiture

 

United States District Court

for the
District of Arizona

In the Matter of the Seizure of: ) Case No.

(Briefly describe the property to be seized) ) 2 | _O 14 Mi
)

Multiple pieces of Artwork last known to be in the )
possession of TC and as listed in Attachment A )

APPLICATION FOR A WARRANT
TO SEIZE PROPERTY SUBJECT TO FORFEITURE

I, a federal law enforcement officer or attorney for the government, request a seizure warrant
and state under penalty of perjury that I have reason to believe that these bank accounts (a) are or
contain property, real or personal, which constitutes or is derived from proceeds traceable to a specific
unlawful activity, including but not limited to 18 U.S.C. § 1343 (Wire Fraud), and is property, real or
personal, involved in a transaction or attempted transaction in violation of a money laundering
offense, including 18 U.S.C. § 1956 and/or 1957 (Money Laundering); (b) are subject to seizure
pursuant to 18 U.S.C. §§ 981(b) and 982(b)(1), and 21 U.S.C. § 853(e) and (f); and (c) are subject to
forfeiture pursuant to 18 U.S.C. §§ 981(a)(1)(A) and (C) and 982(a)(1), and 28 U.S.C. § 2461
(describe the property):

Multiple pieces of Artwork last known to be in the possession of TC and as listed in
Attachment A

The application is based on these facts:

See the Affidavit of Brad Palmer, Special Agent, Internal Revenue Service — Criminal Investigation
Division

( Continued on the attached sheet. (Eglin —

Applicant’s signature

 

Brad Palmer, Special Agent, Affiant
Printed name and title

 

Approved by AUSA Mark J. Wenker
inte phoreetly

      

Sworn to before me.and signed jn-my-presence. . . .
Date: <-/ #4 / Zee / i oa oN ) PAA

 

 

Judge’s signature

City and State: Phoenix, Arizona Hon. Michelle H. Burns, U.S. Magistrate Judge
Printed name and title

 
Case 2:21-mb-00029-MHB Document1 Filed 02/12/21 Page 5 of 20

ATTACHMENTA

 

1-24 |Peter Lik Photograph Art of varying sizes

25 (Beatles Hard Days Night LP

26 lRonnie Woods, Keith Richards Limited Edition

D7 |Mick Jagger

28 iRonnie Woods Limited Edition

29 {Charlie Watts Limited Edition

BO [Still Life fish - Gold Frame

B1 (Landscape - Gold Frame

B2  jLandscape - Gold Frame

B33 (Landscape (big green tree) - Gold Frame

B4 _|Landscape (blue background) - Gold Frame

B35 |Landscape - Gold Frame

B6 |Landscape (with sun) - Gold Frame

B87  |Landscape - Gold Frame

B8 jLandscape (Winter) - Gold Frame

B9 [Landscape - Gold Frame

40 |Landscape - Gold Frame

41 |Buddy Guy Limited Edition

42 John Lee Hooker

43 Muddy Waters

44 |Robert Johnson

45  |BB King

46 [Howlin (Love) Wolf

47 |Bo Diddley

48 Little Walter

49 [Fruit - Gold Frame

D0 [Blue Pot - Gold Frame

b1 [Mick Jagger, Keith Richards

D2  |Charlie Watts, Keith Richards, Mick Jagger, Ron Woods
53 |Ken Griffey Jr. (Signed by Stephen Homes)

54  |Beattles For Sale

55 [The Beattles Sgt. Peppers lonely Hearts Club Band
56 {Train Tracks Purple Mountain painted by Bob Dylan
57 [The Beattles The White Album (Signed by all the artist)
58 |The Beattles Abbey Road

59 |The Beattles Greatest (signed)

60 Wack Nicholson AP 20/25

61 |The Beattles 65

62 {Kiss Alive Shadow Box

63 |Gene Simmons Guitar Box

64 (Slash Guns& Roses

65 |The Beattles Help (German Version)

66 |The Beattles Yeah, Yeah, Yeah A Hard Days Night (British LP)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:21-mb-00029-MHB Document1 Filed 02/12/21 Page 6 of 20

AFFIDAVIT IN SUPPORT OF APPLICATION FOR
SEIZURE WARRANT

I, Brad Palmer, Special Agent, Internal Revenue Service, Criminal Investigation Division
(IRS-CI), Department of the Treasury, having been duly sworn, hereby state that:

AFFIANT KNOWLEDGE & EXPERIENCE

1. Lama Special Agent with IRS-CI and have been so employed for over nineteen years.
Prior to becoming a Special Agent I received a degree in Accounting from the
University of Wisconsin Eau Claire. I also attended the Federal Law Enforcement
Training Center where I received specialized training in conducting criminal
investigations of suspected tax law and money laundering violations amongst other
items.

2. Over the years, I have participated in many investigations of alleged violations of the
Internal Revenue Laws (Title 26, United States Code), the Bank Secrecy Act (Title 31,
United States Code), the Money Laundering Statutes (Title 18, United States Code) and
related offenses. J am a federal law enforcement officer engaged in the enforcement of
the criminal laws of the United States of America and thereby authorized to request the
issuance of federal seizure warrants.

3. This affidavit is intended to show only that there is sufficient probable cause for the
requested warrant and does not set forth all of my knowledge about this matter.

ITEMS SUBJECT TO SEIZURE AND FORFEITURE

4, This affidavit is submitted in support of applications for issuance of warrants to seize
the following described funds and artwork for civil and/or criminal forfeiture:

e Bank of America Checking account number 4570-3136-5040 in the name of
KC Concepts II, LLC (the “BoA Account 5040”);

e Bank of America Checking account number 4570-2650-1301 in the name of
RF Holdings Group Irrevocable Trust (the “BoA Account 1301”); and

e Multiple pieces of Artwork last known to be in the possession of TC and as
further described in paragraph 39 below (the “Artwork”).

5. There is probable cause to believe that BoA Account 5040, BoA Account 1301, and the
Artwork (a) are or contain property, real or personal, which constitutes or is derived
from proceeds traceable to a specific unlawful activity, including but not limited to 18

Page 1 of 15

 
Case 2:21-mb-00029-MHB Document1 Filed 02/12/21 Page 7 of 20

U.S.C. § 1343 (Wire Fraud), and is property, real or personal, involved in a transaction
or attempted transaction in violation of a money laundering offense, including 18
U.S.C. § 1956 and/or 1957 (Money Laundering); (b) are subject to seizure pursuant to
18 U.S.C. §§ 981(b) and 982(b)(1), and 21 U.S.C. § 853(e) and (f); and (c) are subject
to forfeiture pursuant to 18 U.S.C. §§ 981(a)(1)(A) and (C) and 982(a)(1), and 28
USS.C. § 2461.

6. Specifically related to BoA Account 5040, there is probable cause to believe that on or
about May 31, 2019, in the District of Arizona, DEBBIE CORVO (CORVO) under
direction from FRANK CAPRI (CAPRI), knowingly deposited a check from a title
company for the sale of a property in the amount of around $734,849.75. The check
was deposited into BoA Account 5040. The entire balance of BoA Account 5040 is
subject to seizure and forfeiture because it is property involved in a money laundering
offense.

7. Specifically related to BoA Account 1301, there is probable cause to believe that
beginning on or about February 17, 2016 through at least September 1, 2017, in the
District of Arizona, individuals including CAPRI and others under direction of
CAPRI, knowingly transferred the approximately $769,195.27 of proceeds from the
below discussed fraudulent activity into BoA Account 1301. The entire balance of
BoA Account 1301 is subject to seizure and forfeiture because it is property involved
in a money laundering offense.

8. Specifically related to the Artwork, there is probable cause to believe that it was
obtained by CAPRI or others under direction of CAPRI using funds obtained as
proceeds of the alleged criminal activity, including wire fraud.

BACKGROUND OF INVESTIGATION

9. On January 28, 2020, the grand jury in the United States District Court, District of
Arizona, returned a 16 count indictment against CAPRI, CORVO, and Christian Burka,
United States v. Capri, et al., CR 20-00096-PHX-JJT (J7ZB). The 16 counts included
wire fraud, 18 U.S.C. §1343, conspiracy to commit transactional money laundering, 18
§ U.S.C. 1956(h), transactional money laundering, 18 U.S.C. § 1957, and conspiracy to
commit wire fraud, 18 U.S.C. § 371. This seizure warrant application is related to the
offenses charged in that criminal matter.

10. CAPRI was the owner and beneficiary of a number of businesses primarily associated
with the operation of restaurants both in Arizona and across the United States. Despite
CAPRI'S control and ownership of the various businesses, he was not formally listed
as the owner on relevant incorporation and trust documentation associated with the
businesses. The majority of the businesses were listed as owned by CAPRI's mother,
CORVO, or other nominees with ties to CAPRI.

Page 2 of 15

 
11,

Case 2:21-mb-00029-MHB Document1 Filed 02/12/21 Page 8 of 20

In or around 2008, CAPRI operated a business known as Capri Concepts, LLC that
obtained a licensing agreement with musician T.K. to construct and operate branded
restaurants bearing T.K. 's name ("Branded Restaurant") throughout the United States.
The first Branded Restaurant associated with CAPRI was constructed with the
assistance of CAPRI's longtime associate J.F. and was opened in Mesa, Arizona, in or
around 2009.

12. By early 2011, CAPRI's business expanded to include five Branded Restaurants with

13.

many more locations scheduled for construction. CAPRI hired employees to assist with
the expanding business including G.M. On or about January 26, 2011, G.M.
incorporated Boomtown Entertainment, LLC, a Delaware corporation that acted as the
parent organization overseeing the various Branded Restaurants. On August 25, 2011,
Boomtown Management, LLC was incorporated as an umbrella entity to further
consolidate the various restaurant entities and Boomtown Entertainment, LLC
(collectively "Boomtown"). All the entities were collectively owned by a trust
established in the name of CORVO, of which CAPRI was the beneficiary and G.M.
acted as the trustee. Each individual Branded Restaurant location was incorporated
under the name CRGE (location), which stands for Capri Restaurant Group Enterprises,
with each restaurant having a separate bank account from the main Boomtown bank
accounts. CORVO had signature authority on many of the Boomtown bank accounts.

With the assistance of a real estate broker, CAPRI worked directly with property
development companies ("property developers") around the United States who had
locations suitable for Branded Restaurant locations in order to negotiate the
construction and lease agreements ("lease agreement contract") for each prospective
restaurant location.

14. The lease agreement contracts included terms for the construction of each Branded

15.

Restaurant location including terms whereby the property developers would pay tenant
improvement funds ("T.I. funds") to Boomtown for the construction of the restaurants
according to a specific pre-negotiated schedule outlined in the lease agreement contract.
Generally, the schedule included a payment of 10% at lease signing; a payment of 10%
at the start of construction; a payment of 20% when construction was 25% complete; a
payment of 20% when construction was 50% complete; a payment of 20% when
construction was 75% completed; and a final payment of 20% upon completion or
restaurant opening. The lease agreement contract also included a negotiated rent
amount that Boomtown would owe to the property developers to operate the restaurant
following construction and tied in part to the T.I. funds negotiated for construction.

It was understood between the parties that the T.I. funds payment structure and
proposed schedule of disbursements were not typical, however, property developers
were incentivized to have a Branded Restaurant as part of their development both as an
anchor tenant and because the negotiated future rent payments were high and often
included a percentage of expected restaurant revenue.

Page 3 of 15

 
Case 2:21-mb-00029-MHB Document1 Filed 02/12/21 Page 9 of 20

16. Boomtown expanded quickly from 2011 through 2014 resulting in construction of close
to 20 locations around the United States with an additional approximately 24 locations
under lease agreement contracts. By the end of 2012, despite representations by CAPRI
to property developers that there were only plans to open four Branded Restaurants a
year, Boomtown had begun construction on 12 locations in 12 different states. From
late 2011 to 2012, CAPRI was signing approximately five to six new lease agreement
contracts a month.

17. With CAPRI's knowledge and at his direction, Boomtown employees devised a scheme
to obtain the T.I. funds associated with the lease agreement contracts for CAPRI’ s
personal use. In or around early 2011, CAPRI determined that Boomtown would self-
perform construction effectively operating as its own general contractor on future
projects in violation of the lease agreement contracts. From at least 2011 and continuing
thereafter, CAPRI instructed G.M., J.F., and other Boomtown employees to fabricate
certification of construction completion documentation ("draw paperwork") to submit
to the property developers in order to induce the property developers to release T.I.
funds. The fraudulent draw paperwork listed fabricated general contractors, fabricated
subcontractors purporting to certify completed work, forged signatures, and false notary
stamps in order to make the draw paperwork appear authentic. Boomtown employees
referred to the creation of the draw paperwork as "arts and crafts."

18. With CAPRI's knowledge Boomtown employees incorporated the fabricated
contracting businesses and set up Virtual Offices with addresses and telephone numbers
in the event a property developer attempted to verify information listed on the
fraudulent draw paperwork.

19, In or around early 2012, a property developer requested that Boomtown provide the
original certified draw paperwork in order to release the final draw payment. CAPRI
and Boomtown employees obtained a stamp machine in order to create wet notary
stamps to use on the draw paperwork rather than using photocopies. The stamp machine
was kept in the Boomtown office along with a bag of notary and signature stamps.

20. Between March 2012 and November 2014, Boomtown entered into approximately 24
lease agreements that entitled Boomtown to approximately $64,802,029.66 in T.I.
funds for the construction of the Branded Restaurant locations. Based on Boomtown's
submission of fraudulent draw paperwork, property developers released T.I. funds
directly to the entities controlled by CAPRI or Boomtown bank accounts. After
obtaining the T.I. fund deposits, CAPRI diverted money for his personal use including
to make payments to CORVO and other family members. CAPRI also frequently
directed employees including G.M. to divert funds out of the individual restaurant and
main Boomtown bank accounts to his various personal accounts including a TD
Ameritrade in the name of N & G Concepts, LLC opened in approximately December
2012. In addition, CAPRI instructed Boomtown employees to pay for his personal
expenses directly from Boomtown bank accounts, individual Branded Restaurants'

Page 4 of 15

 
21

Case 2:21-mb-00029-MHB Document 1 Filed 02/12/21 Page 10 of 20

bank accounts, utilized debit cards associated with the Boomtown bank accounts, or
instructed employees to provide him with cash.

.As a result of CAPRI's actions, there were insufficient funds to pay Boomtown's

business expenses. In or around 2014, G.M. began transferring funds from CAPRI's
personal TD Ameritrade account ending in X3197 back to Boomtown accounts, in part
to pay Boomtown's expenses. Nevertheless, Boomtown was not able to cover costs and
as a result, there were frequent construction delays on every project during which time
CAPRI would not pay rent to property developers. In addition, CAPRI would not pay
to continue operating opened Branded Restaurants including taxes, and often stopped
paying ongoing construction and maintenance costs. Beginning in or around 2014 into
2015, various opened Branded Restaurants failed and construction stopped on a number
of incomplete projects. By the end of 2014, new lease agreement contracts were
infrequent and property developers began filing lawsuits naming CAPRI and
Boomtown.

22. On January 9, 2015, with the assistance of G.M. and others, Arizona Universal Holding

23.

24.

Management, LLC ("AUH") was incorporated in order to move financially viable
Branded Restaurants out from under Boomtown listed in CORVO's name and
associated with CAPRI. AUH was solely owned by the Arizona Universal Holding
Management Irrevocable Trust ("AUH trust") that did not name CORVO, but to which
CAPRI was the beneficiary and G.M. was the trustee. With CAPRI's knowledge, the
prior transfers initiated by G.M. from the TD Ameritrade account ending in X3197 were
re-categorized as payments from AUH to "purchase" the viable Boomtown assets.
Although the purported purchase occurred in 2015, the purchase documentation utilized
the previously made transfers in 2014 from the TD Ameritrade account ending in
X3197,

In or around January 2015, despite Boomtown's ongoing financial situation, CAPRI,
G.M. and an associate named CHRISTIAN BURKA ("BURKA"), began negotiating
to obtain a licensing agreement to construct and operate similar restaurants with R.F.,
a different music group ("Second Branded Restaurant"). The licensing agreement with
R.F. was entered in or around April 2015. CAPRI's new business was incorporated
under the name RF Holdings Group, LLC but was solely owned by RF Holdings Group
Irrevocable Trust (collectively, "RF Holdings") held in the name of another CAPRI
nominee in order to conceal CAPRI's beneficial interest; CORVO's name was not
utilized in order to conceal the new business' connection to Boomtown related entities.
Initially, CAPRI owned 70% of the new business, BURKA owned 20%, and G.M.
owned 10%.

In or around early September 2015, CAPRI discovered that G.M. had embezzled funds
and G.M. subsequently left the company. In February 2016, at the behest of CAPRI
G.M. and others created documentation substituting a CAPRI nominee in place of G.M.
as 10% owner and manager of RF Holdings. Although the documents were actually
executed almost one year later, the documents were backdated to reflect the date of the

Page 50f 15

 
25,

26.

27,

Case 2:21-mb-00029-MHB Document 1 Filed 02/12/21 Page 11 of 20

original licensing and ownership agreements associated with the Second Branded
Restaurants.

Between November 2015 and approximately November 2017, CAPRI, BURKA, and
others negotiated lease agreement contracts to construct and operate Second Branded
Restaurant locations including, amongst others, locations in Connecticut and Ohio. In
CAPRI's place, BURKA and a CAPRI nominee held themselves out as the principals
associated with each proposed Second Branded Restaurant to conceal CAPRI's
involvement from property developers, landlords, and contractors. As a result, property
developers entered into lease agreement contracts for the construction of the Second
Branded Restaurants without knowing about CAPRI's involvement and RF Holding's
association with Boomtown.

The structure of the Second Branded Restaurants' negotiated lease agreement contracts
were substantially similar to the lease agreement contracts used for the Branded
Restaurants although the contract prices were lower because the Second Branded
Restaurants were designed to be smaller spaces. Like the Branded Restaurants, each
new Second Branded Restaurant was incorporated individually as a RF Restaurant
(Number), LLC, and had a separate bank account.

Although a CAPRI nominee opened each bank account associated with the Second
Branded Restaurant locations, CAPRI and BURKA told the nominee when deposits
into the various accounts were expected and directed the nominee as to all outgoing
transactions associated with the accounts.

PROBABLE CAUSE TO SEIZE FOR FORFEITURE

BoA Account 5040

28,

29,

On or about May 31, 2019, CORVO with the assistance of TC opened BoA Account
5040 at the Bank of America Branch located at 20595 North Hayden Road, Scottsdale,
AZ 85255.

BoA Account 5040 contains the proceeds from the sale of the penthouse condominium
number 934 at Kierland Commons that CAPRI bought with the proceeds of his wire
fraud offenses described above. The net amount of the sale that went to the owner after
paying the mortgage and other fees was $734,849.75. A check from First Arizona Title
Agency for $734,849.75 was issued to KC Concepts II, LLC, the listed owner of the
property. The owner of KC Concepts H, LLC was CORVO, CAPRI’s mother.
CORVO signed the title agency documents to complete the sale of the property. When
the title agency called CORVO to inform her that the check was ready for her to pick
up she informed CAPRI. CAPRI instructed CORVO to give the title agency permission
to release the proceeds check to him. CAPRI picked up the check from the title agency.
CAPRI gave the check to his girlfriend, TC, and instructed her to take his mother,

Page 6 of 15

 
30.

Case 2:21-mb-00029-MHB Document 1 Filed 02/12/21 Page 12 of 20

CORVO,to the bank and open a bank account in the name of KC Concepts II, LLC and
deposit the check into the account. TC and CORVO went to Bank of America and
opened BoA Account 5040 in the name of KC Concepts HN, LLC. The title agency
check for $734,849.75 was deposited into the account. CORVO stated that the money
belonged to CAPRI and she never spent any of the funds, received any bank statements
or had any access to the account. CORVO was unaware of the entity called KC
Concepts II, LLC and did not know that she was listed as the owner of the company
and/or the condominium until CAPRI told her to sign the title agency documents for
the sale. CAPRI was the actual owner of the condominium. CORVO did as CAPRI
instructed and whenever she asked questions CAPRI told her not to worry about it.
CORVO knew that it was not her property and not her company, but she did as CAPRI
instructed. She trusted her son.

The condominium appears to have been purchased by CAPRI. The affidavit for
purchase signed on June 13, 2012 appears to contain CAPRI’s signature as a member
of KC Concepts II, LLC. The majority of the down payment for the purchase of the
condominium appears to have been made from the CRGE Illinois operating account.
A wire transfer for $438,000 was sent to the title company forthe purchase on June 12,
2012. CAPRI lived in the condominium for some time. The seller carried the loan and
in 2015 two payments were made to the seller for $423,634 from the N&G account at
TD Ameritrade. In 2015, the property also obtained a mortgage from FCI Lending
Services for what appeared to be the remaining amount owed on the property. The
monthly mortgage payments to FCI Lending Services were made from the CRGE
Foxborough Operating Bank account with the exception the first two payments from
the KC Concepts I bank account. The KC Concepts I bank account was funded from
Boomtown accounts. The mortgage was transferred from FCI Lending to Seneca
Mortgage Company in 2016. The monthly mortgage payments to Seneca Mortgage
were paid from the Barley Irrevocable Trust bank account. The mortgage was sold to
Planet Home in 2016 and the monthly mortgage payments to Planet Home were paid
from the Barley Irrevocable Trust bank account. The total payments from the Barley
Irrevocable Trust bank account to the two mortgage financers was $83,590.46 and
$441,937.23 respectively. The balance of the outstanding mortgage with Planet Home
was paid by the title company when the property was sold on May 29, 2019. The funds
in the Barley Irrevocable Trust bank account were from various sources related to the
Boomtown and RF entities described above and also from an initial transfer deposit into
the account from CORVO’s account at Johnson Bank. CORVO stated that all the
money in Johnson Bank belonged to CAPRI and she opened the account on his
direction. She never used the account and did not know what money was in the account
and how it was used. She never saw statements and did not access the accounts because
it was not her money. There was a transfer to close out the N&G TD Ameritrade
account discussed above for $836,989.25 to an account controlled by CORVO at Wells
Fargo Bank which was immediately transferred to another account controlled by
CORVO at Wells Fargo Bank. The $836,989.25 was withdrawn a few days later and
deposited into an account that CORVO opened at. Johnson Bank. The Barley
Irrevocable Trust received a transfer from Johnson Bank for $1,238,604.56. CORVO

Page 7 of 15

 
31,

32,

Case 2:21-mb-00029-MHB Document 1 Filed 02/12/21 Page 13 of 20

said that she did not make the transfer and assumed that CAPRI did because it was his
money.

The property appears to have been purchased and maintained using funds directly
derived from the fraudulent activity alleged in the indictment and set forth in this
affidavit. The ownership of the property and the sales transaction were conducted with
an attempt to conceal the true owner and beneficiary of the asset. The BoA Account
5040 in the name of KC Concepts II, LLC received the proceeds of that property
transaction in the amount of $734,849.75.

Therefore probable cause exists to support the issuance of a seizure warrant for BoA
Account 5040 as it contains property, real or personal, which constitutes or is derived
from proceeds traceable to a specific unlawful activity, wire fraud, and it is property
involved in a transaction or attempted transaction in violation of a money laundering
offense.

BoA Account 1301

33.

On or about February 17, 2016, TC opened BoA Account 1301 at the Bank of America
Branch located at 10110 East Bell Road, Scottsdale, AZ 85260.

34,BoA Account 1301 contains funds derived from the fraudulent activity related to the

35.

Second Branded Restaurants. The primary source of funds into the Second Branded
Restaurant bank accounts was TI funds for the intended construction of restaurants. The
TI funds that came into the business from developers for tenant improvements was
typically deposited into the RF Restaurant bank account associated withthe location. The
money was then transferred to the owners and other related individuals, used to pay
contractors and much of it was moved to the RF Investments bank account. The RF
Investments bank account was intended to be the overall account used to pay expenses for
all construction for all the restaurants. Some legitimate expenses were paid directly from
the individual restaurant bank accounts and some legitimate expenses were paid from the
RF Investments bank account. Funds were also transferred out of the RF Investments bank
account to the owner RF Holding Trust, BoA Account 1301. Nearly every deposit to the
RF Holding Trust bank account came from the RF Investment bank account number 4570-
3419-3785.

The trustee of the RF Holdings Irrevocable Trust was the nominee CAPRI utilized to keep
his name off anything related to the Second Branded Restaurants, RF Holdings Irrevocable
Trust, the nominee and BURKA were listed as the owners of the entities that owned the
Second Branded Restaurants. The nominee was the owner of the bank accounts and was
authorized to conduct transactions. The nominee acted at the direction and on behalf of
CAPRI. The nominee stated that the ultimate decisions for the company were made by
CAPRI and the movement of the majority of the funds was directed by CAPRI. CAPRI
instructed the nominee to make the transfers and the amounts of the transfers to the RF
Holdings Irrevocable Trust bank account.

Page 8 of 15

 
Case 2:21-mb-00029-MHB Document 1 Filed 02/12/21 Page 14 of 20

36. There was only one Second Branded Restaurant that opened for a short period of time, so
essentially the only money that came into the RF Investments bank account was from TI
funds. The following transfers were made to the BoA Account 1301 from the RF
Investments bank account:

 

 

 

 

 

 

 

_ Posted Date Description __Amount
— 02/17/2016 AZ TLR transfer from 3785 _ $100,000.00.
03/02/2016 Online Banking Transfer, RF INVESTMENTS, LLC $2,500.00:
04/01/2016 Online Banking Transfer, RF INVESTMENTS, LLC $402.08.
04/11/2016 Online Banking Transfer, RF INVESTMENTS, LLC = $25,000.00.
04/11/2016 Online Banking Transfer, RF INVESTMENTS, LLC = — $25,000.00.
04/13/2016 Online Banking Transfer, RF INVESTMENTS, LLC = ‘$25,000.00.
04/13/2016 AZ TLR transfer from 3785 _ $225,000.00.
11/03/2016 Online Banking Transfer, RF INVESTMENTS, LLC —_—$25,000.00
11/07/2016 Online Banking Transfer, RF INVESTMENTS, LLC $25,000.00
11/08/2016 Online Banking Transfer, RF INVESTMENTS, LLC | $4,663.86.
12/14/2016 WIRE IN: ORIG: RF INVESTMENTS, LLC $2,072.67
01/03/2017 Online Banking Transfer, RF INVESTMENTS, LLC __ $21,929.66.
_ 03/24/2017 WIRE IN: RF INVESTMENTS, LLC $10,000.00.
04/06/2017 AZ TLR transfer from 3785 $10,000.00.
— 04/10/2017 WIRE IN: RF INVESTMENTS, LLC $10,000.00.
04/21/2017 AZ TLR transfer from 3785 $40,000.00
04/26/2017 AZ TLR transfer from 3785 © $25,000.00.
05/01/2017 WIRE IN: RF INVESTMENTS, LLC $10,000.00
05/08/2017 AZ TLR transfer from 3785 $10,000.00.
05/17/2017 AZ TLR transfer from 3785 $27,000.00:
06/05/2017 AZ TLR transfer from 3785 a $85,000.00.
07/03/2017 Online Banking transfer from CHK 3785 __ $5,000.00:
07/03/2017 Online Banking transfer from CHK 3785 $28,627.00.
08/23/2017 Online Banking transfer from CHK 3785 $10,000.00,
09/01/2017 Online Banking transfer from CHK 3785 $17,000.00:
Total $769,195.27.

37. The funds in BoA Account 1301 were directly derived from the proceeds of the fraudulent
activity alleged in the indictment and set forth in this affidavit. The primary source of

funds for the Second Branded Restaurants was the TI funds that were allegedly obtained
by fraudulent means. Approximately $769,195.27 of the TI funds were transferred out
of operating accounts into a bank account owned by a trust account under a nominee
owner. Therefore, probable cause exists to support the issuance of a seizure warrant
for BoA Account 1301 as it contains property, real or personal, which constitutes or is
derived from proceeds traceable to a specific unlawful activity, wire fraud, and it is
property involved in a transaction or attempted transaction in violation of a money
laundering offense.

Page 9 of 15

 
Case 2:21-mb-00029-MHB Document 1 Filed 02/12/21 Page 15 of 20

Artwork

38,

39,

CAPRI used money from Boomtown to purchase artwork for his personal collection.
The artwork was displayed in the Boomtown office until it was moved to an art storage
facility. The payments for the art storage facility were paid from the Boomtown bank
accounts. Eventually the art was moved to TC’s father’s house for storage because
CAPRI did not want to continue paying the storage fees. TC verified that the Artwork
is currently in her possession and last known to be stored at TC’s father’s house, which
is located in Phoenix, Arizona.

On September 24, 2020 your affiant along with other agents and several art appraiser
contractors went to TC’s father’s house at the address 12052 South 45" Street, Phoenix
AZ 85044, to verify the artwork. Photographs were taken of the items and an inventory
was prepared. The following pieces of art were at the location and are the specific
artwork items to be seized:

 

1-24 |Peter Lik Photograph Art of varying sizes
25  |Beatles Hard Days Night LP

26 {Ronnie Woods, Keith Richards Limited Edition
27  |Mick Jagger

28 (Ronnie Woods Limited Edition

29  |Charlie Watts Limited Edition

BO Still Life fish - Gold Frame

B1  |Landscape - Gold Frame

B2  |Landscape - Gold Frame

B3  |Landscape (big green tree) - Gold Frame

B4 {Landscape (blue background) - Gold Frame
B5 jLandscape - Gold Frame

B6 {Landscape (with sun) - Gold Frame

B37 {Landscape - Gold Frame

B8 {Landscape (Winter) - Gold Frame

B89 {Landscape - Gold Frame

AQ  |Landscape - Gold Frame

41 [Buddy Guy Limited Edition

A2 \John Lee Hooker

43 |Muddy Waters

44  jRobert Johnson

A5  iBB King

46 |Howlin (Love) Wolf

47 |Bo Diddley

48  |Little Walter

49 |Fruit - Gold Frame

50 |Blue Pot - Gold Frame

51 (Mick Jagger, Keith Richards

52 (Charlie Watts, Keith Richards, Mick Jagger, Ron Woods
53 |Ken Griffey Jr. (Signed by Stephen Homes)

Page 10 of 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:21-mb-00029-MHB Document 1 Filed 02/12/21 Page 16 of 20

 

54  |Beattles For Sale

55 |The Beattles Set. Peppers lonely Hearts Club Band

56 {Train Tracks Purple Mountain painted by Bob Dylan

57 |The Beattles The White Album ( Signed by all the artist)
58 {The Beattles Abbey Road

59 {The Beattles Greatest (signed)

60 ack Nicholson AP 20/25

61 |The Beattles 65

62 |Kiss Alive Shadow Box

63 |Gene Simmons Guitar Box

64 Slash Guns& Roses

65 |The Beattles Help (German Version)

66 |The Beattles Yeah, Yeah, Yeah A Hard Days Night (British LP)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

40. The employees of Boomtown confirmed that there were many pieces of Artwork

41,

purchased by CAPRI for his personal collection. The artwork came primarily from
Rockstar Gallery, which was music related art, Peter Lik Fine Art Gallery, which
exclusively sold Peter Lik artwork, and some other galleries. It was estimated that
CAPRI spent over two million dollars of his fraud proceeds on his personal art
collection.

The bank records obtained during the investigation showed money going to the Peter
Lik Gallery. The witnesses stated that this was the primary location where CAPRI
bought art. The records for the account used to purchase the Peter Lik artwork did not
have records prior to July 2013. According to witnesses there was a significant amount
of artwork purchased prior to that date. The primary source of funds into this bank
account were transfers from Boomtown related bank accounts. After that date the .
following transactions were conducted with Peter Lik Gallery:

Page 11 of 15

 
Case 2:21-mb-00029-MHB Document1 Filed 02/12/21 Page 17 of 20

 

 

 

 

Date Paid To Amount
07/03/2013 Peter Lik Mandalay Bay $7,500.00
07/10/2013 Peter Lik Mandalay Bay $7,500.00
07/17/2013 Peter Lik Mandalay Bay $7,500.00
07/24/2013 Peter Lik Mandalay Bay $7,500.00
07/29/2013 Peter Lik Mandalay Bay $9,800.00
07/29/2013 Peter Lik Mandalay Bay Return -$1,000.00
09/18/2013 Peter Lik Key West $13,000.00.
09/24/2013 Peter Lik Key West $8,666.66.
10/01/2013 Peter Lik Key West $8,666.66.
10/08/2013 Peter Lik Key West $8,666.66
10/15/2013 Peter Lik Key West $8,666.66
10/22/2013 Peter Lik Key West $8,666.66

11/22/2013 Peter Lik Key West $7,333.33
11/26/2013 Peter Lik Key West $7,333.33,
12/02/2013 Peter Lik Key West $7,333.34
03/26/2014 Peter Lik Key West $7,666.00
04/02/2014 Peter Lik Key West $7,666.00.
04/09/2014 Peter Lik Key West $7,668.00.
Total $140,133.30

 

42. During the investigation, some emails and related documents were obtained from
witnesses. The evidence included some receipts from Peter Lik Gallery, a summary of
all the Peter Lik Artwork for an insurance policy, photographs of all the pieces and
some other related documents. Based on the insurance value estimate, CAPRI owned
the following Peter Lik Artwork:

Page 12 of 15

 
Case 2:21-mb-00029-MHB Document 1 Filed 02/12/21 Page 18 of 20

 

 

 

 

 

 

Name | AP Size Frame __ Retail Price |
Eternal Beauty — 32/90 150cm 606 Framing $29,750.00
Turning Time 100 cm. 606 Framing ~ $4,950.00.
‘Sunset Dreams 12/45 200cm 606Framing — $18,500.00.
Prosperity 209/950 200 cm 606 Framing | $7,950.00
Tree of Zen 9/950 200cm 606 Framing —_ $50,000.00
Vintage Road (226/950. 100 cm 606 Framing | $6,550.00.
River of Zen 9/950 200cm 606 Framing $50,000.00.
Lilies of the Pond — 9/950 | 150cm 606 Framing — $50,000.00.
In Search ofthe Sun —- 8/45. 200 cm _ 601 Framing $66,000.00
Flat Iron 346/950 150 cm 606 Framing © $5,950.00.
Sunday 547 AM (198/950 100 cm 606 Framing $5,950.00
City of Lights ” 8/45 240 cm 606 Framing $66,000.00.
‘Moonlight Reflections 2/24 150cm 601 Framing $165,000.00
Timeless Land r 2/45 240cm 601 Framing $165,000.00
Bella Luna ’ 2/45 200cm 606 Framing $165,000.00
Empire 222/950. 100 cm Stainless Steel $4,850.00
Gotham r 2/45 240cm 606 Framing $165,000.00
Allure ” 2/45 (200 cm 606 Framing $165,000.00
Tranquil! Blue ” 9/45 240cm 601 Framing $55,000.00
California Dreaming "10/45 200 cm 606 Framing - $44,000.00.
Tree of Serenity ” 9/45 240cm 601 Framing $55,000.00
Secret Morning ; 9/45 200 cm Stainless Steel $27,500.00
Forest Dreams ” 2/45 200 cm Stainless Steel. Unknown

| Total: $1,372,950.00

 

43, The bank records obtained during the investigation show at least $21,000.00 paid to
Rockstar Gallery. According to witnesses, CAPRI spent additional funds at Rockstar
Gallery, but it was from a bank account that was not obtained during this investigation.
However, the bank account was funded from Boomtown accounts or with the proceeds
from sales of property purchased with Boomtown funds. The following transactions
were made to Rockstar Gallery from known bank records:

 

Date Paid To Amount |

_ 05/23/2011 Rockstar Gallery $5,000.00 .
06/03/2011 Rockstar Gallery | $ 1,000.00 |
06/10/2011 Rockstar Gallery $5,000.00 -
06/13/2011 Rockstar Gallery  $ 5,000.00
08/20/2012 Rockstar Gallery _$ 5,000.00.

Total $ 21,000.00 |

44, The bank records obtained during the investigation show at least $66,202.38 paid to
other art galleries or art dealers. According to witnesses, CAPRI spent additional funds
at other galleries, but it was likely from a bank account that was not obtained during

Page 13 of 15

 
Case 2:21-mb-00029-MHB Document 1 Filed 02/12/21 Page 19 of 20

this investigation. However, the bank account used to make the purchases was funded
from Boomtown accounts or with proceeds from the sales of property purchased with
Boomtown funds. The following transactions were made from known bank records:

Date _— Paid To Amount |

- 08/15/2012 Art Encounter $10,000.00 |
08/24/2012 Art Encounter $ 10,000.00.
08/31/2012 Art Encounter $ 10,000.00 |
09/06/2012 Art Encounter $ 5,000.00 |
_ 05/23/2011 Uphouse Fine Art S$ 5,000.00 |
05/31/2011 Uphouse Fine Art $5,000.00 |
05/23/2011 Uphouse Fine Art $ 5,000.00 |
05/31/2011 Uphouse Fine Art $ 5,000.00.
06/10/2011 Uphouse Fine Art $ 7,200.00.
01/12/2016 Z Gallerie $4,002.38 |
Total $ 66,202.38.

45. CAPRI started buying art around 2011 and seems to have stopped buying around 2015.
In 2015 was when the art was placed into storage once the Boomtown office was closed.
The following charges were made from the known Boomtown bank records related to
art storage:

Date Paid To Amount
04/03/2015 Art Solutions $ 337.60 |
05/04/2015 Art Solutions _ $ 337.60
07/03/2015 Art Solutions $ 168.80 |

09/11/2015 Art Solutions $ 342.60
10/27/2015 Art Solutions $ 510.00 |
10/30/2015 Art Solutions $ 303.75.

11/09/2015 Art Solutions S$ 596.70.

Total $ 2,597.05

46. CAPRI’s only source of income during the time the Artwork was purchased was related
to Boomtown and I therefore believe it was purchased with proceeds of CAPRI’s wire
fraud. According to witnesses, the funds used to purchase the Artwork were obtained
either directly from Boomtown accounts, through bank accounts that received
Boomtown funds or through using Boomtown funds to purchase assets then selling the
assets and spending the proceeds. There is no record or witness with any evidence that
CAPRI earned income from any other source.

47. The Artwork appears to have been purchased and stored using funds directly derived
from the fraudulent activity alleged in the indictment and set forth in this affidavit.
Therefore, probable cause exists to support the issuance of a seizure warrant for the

Page 14 of 15

 
Case 2:21-mb-00029-MHB Document 1 Filed 02/12/21 Page 20 of 20

Artwork currently in the possession of TC including the particular items as described
above, as the funds are proceeds traceable to the above listed violations and are subject
to forfeiture pursuant to Title 18, United States Code, Sections 981 and 982.

CONCLUSION

48. Based on my training and experience and the information set forth above, there is
probable cause to believe that BoA Account 5040, BoA Account 1301, and the Artwork
(a) are or contain property, real or personal, which constitutes or is derived from
proceeds traceable to a specific unlawful activity, including but not limited to 18 U.S.C.
§ 1343 (Wire Fraud), and is property, real or personal, involved in a transaction or
attempted transaction in violation of a money laundering offense, including 18 U.S.C.
§ 1956 and/or 1957 (Money Laundering); (b) are subject to seizure pursuant to 18
U.S.C. §§ 981(6) and 982(b)(1), and 21 U.S.C. § 853(e) and (f); and (c) are subject to
forfeiture pursuant to 18 U.S.C. §§ 981(a)(1)(A) and (C) and 982(a)(1), and 28 U.S.C.

(afl —

Brad Palmer
Special Agent, IRS Criminal Investigation

 

Subscribed and sworn to befere-me- o

this _/f day of Fe ore Le OZ |

ae
ee. bad HK LALA Anne
Hon. Michelle H. Burns
United States Magistrate Judge

 

Page 15 of 15

 
